

117 HRES 269 IH: Expressing support for the designation of the weeks of March 28, 2021, through April 10, 2021, as National Young Audiences Arts for Learning Weeks.
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 269IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Ms. Pingree (for herself and Ms. Bonamici) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of the weeks of March 28, 2021, through April 10, 2021, as National Young Audiences Arts for Learning Weeks.Whereas arts education, comprising a rich array of disciplines including dance, music, theater, media arts, literature, design, and visual arts, is an essential element of a complete and well-rounded education for all students;Whereas arts education enables students to develop critical thinking and problem-solving skills, imagination and creativity, discipline, alternative ways to communicate and express feelings and ideas, and cross-cultural understanding, which supports academic success nationwide as well as personal growth outside the classroom;Whereas the nonprofit arts sector is an economic engine and plays a significant role in the economic health of communities large and small with direct expenditures of wages and benefits as well as goods and services;Whereas to succeed in today’s economy, students must masterfully use words, images, sounds, and movement to communicate;Whereas Young Audiences Arts for Learning impacts over 5,169,087 participants annually with valuable arts-in-education programs;Whereas Young Audiences Arts for Learning presents more than 82,557 arts-in-education programs to students and teachers;Whereas Young Audiences Arts for Learning works with over 4,233 professional teaching artists;Whereas Young Audiences Arts for Learning produces programs in more than 10,085 schools and community centers annually;Whereas Young Audiences Arts for Learning encompasses 29 affiliates across the country, and the entire network of such affiliates is participating in the 2021 National Young Audiences Arts for Learning Weeks;Whereas Arkansas Learning through the Arts delivered 287 programs to more than 7,421 students across the State of Arkansas;Whereas Arts for Learning Connecticut worked with 101,533 students in the State of Connecticut last year;Whereas Arts for Learning Indiana engaged 141 teaching artists to deliver arts-integrated programs to nearly 39,707 students in the region;Whereas Arts for Learning Miami provided more than 343 programs reaching youth from infancy through high school graduation, in collaboration with 63 partnering institutions;Whereas Arts for Learning San Diego brings programs and services to schools and communities throughout San Diego County;Whereas Arts Partners, Wichita, Kansas, provided over 388 programs to 17,977 local students;Whereas ArtsNow Learning in Atlanta, Georgia, partnered with 67 institutions throughout the Southeast United States involving over 39,188 students;Whereas Arts Ed Collaborative, Pittsburgh, Pennsylvania, joined the Young Audiences Arts for Learning network in 2020, reaching 63 schools with 343 programs last year;Whereas Center for Arts-Inspired Learning, in Cleveland, Ohio, provided nearly 5,662 programs for more than 111,281 children;Whereas Chicago Arts Partnerships in Education worked with nearly 5,664 students in 46 Chicago Public Schools;Whereas Kansas City Young Audiences in Missouri, the largest nonprofit arts education provider in the region, served over 57,563 students;Whereas Springboard to Learning, in St. Louis, Missouri, delivered 4,598 programs to students in 117 schools and community venues;Whereas Think 360 Arts for Learning, in Denver, Colorado, worked with more than 9,356 students across the State;Whereas Young Audiences Maryland partnered with nearly 515 schools and community organizations in all 24 Maryland school districts to provide over 781 programs for students from pre-K through grade 12;Whereas Young Audiences New Jersey and Eastern Pennsylvania provided programming to students throughout the region in collaboration with 537 schools and partnering organizations;Whereas Young Audiences New York served communities and schools throughout New York City;Whereas Young Audiences of Abilene reached approximately 12,968 students this year;Whereas Young Audiences of Houston provided over 8,496 programs to more than 199,161 students;Whereas Young Audiences of Louisiana served more than 58,872 learners this year;Whereas Young Audiences of Massachusetts served approximately 86,976 students in Massachusetts;Whereas Young Audiences of Northeast Texas brought quality arts-in-education experiences to nearly 63,561 learners in northeast Texas;Whereas Young Audiences of Northern California impacted over 45,256 students in the Bay Area this past year;Whereas Young Audiences of Oregon and Southwest Washington partnered with 180 institutions to engage over 209,720 program participants across the region;Whereas Arts For Learning Santa Cruz County, Arizona, provided arts-based learning programs to students throughout Santa Cruz County;Whereas Young Audiences of Southeast Texas partnered with schools throughout the region to deliver programming that integrates arts into all traditional areas of academic study to students in pre-K through grade 12;Whereas Young Audiences of Virginia served nearly 86,000 students across the State of Virginia last year;Whereas Young Audiences of Western New York partnered with schools and institutions to bring assembly, workshop, and long-term residency programs to the 9 counties of western New York State; andWhereas the weeks of March 28, 2021, through April 10, 2021, would be appropriate weeks to designate as National Young Audiences Arts for Learning Weeks: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Young Audiences Arts for Learning Weeks;(2)honors and recognizes the contributions which Young Audiences Arts for Learning programs have made in enriching the lives of students, teachers, volunteers, families, and communities, and pays tribute to arts in education and its contribution to society; and(3)encourages the people of the United States to observe National Young Audiences Arts for Learning Weeks with appropriate ceremonies and activities that promote awareness of the role that arts in education plays in enriching the education of young people and enriching United States society as a whole.